Citation Nr: 1617683	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-21 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for fibromyalgia.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease, cervical spine.

3.  Entitlement to a rating in excess of 10 percent for hypertension.

4.  Entitlement to a rating in excess of 10 percent for degenerative disc disease, lumbar spine.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1956 to August 1969 and from December 1980 to April 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision (that assigned the initial ratings for the disabilities on appeal) and from a May 2012 decision (that denied TDIU) by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In March 2016 a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.

As discussed below, the Veteran expressly withdrew an appeal seeking an increased rating for cervical spine degenerative disc disease.  He has since (including during the March 2016 Board hearing) expressed a desire to file a new claim seeking an increased rating for the cervical spine disability.  The Board does not have jurisdiction over this issue at this time, and the matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues seeking higher ratings for fibromyalgia and for lumbar spine degenerative disc disease are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.

FINDINGS OF FACT

1.  In a March 2014 written statement, prior to the promulgation of a decision in the matters, the appellant stated that he wished to withdraw his appeal seeking to establish increased ratings for cervical spine degenerative disc disease and hypertension; there are no questions of fact or law in these matters remaining for the Board to consider.

2.  The Veteran's service-connected disabilities include: (1) diverticulitis, rated 0 percent prior to December 29, 2006, 30 percent from December 29, 2006 to January 17, 2012, and 50 percent from that date; (2) right shoulder arthritis, rated 40 percent; (3) fibromyalgia, rated 20 percent; (4) cervical spine degenerative disc disease, rated 20 percent; (5) hemorrhoidectomy, rated 20 percent; (6) lumbar spine degenerative disc disease, rated 10 percent ; (7) hypertension, rated 10 percent; (8) sinusitis with headaches, rated 0 percent prior to December 29, 2006 and 10 percent from that date; (9) tinnitus, rated 10 percent; (10) papulosquamous disorder, rated 0 percent; and (11) bilateral hearing loss, rated 0 percent.  The combined rating for the service-connected disabilities is 80 percent prior to January 17, 2012, and 90 percent from that date.

3.  The Veteran has a high school education with a GED plus some college attendance without a completed degree, and his work experience primarily involves farming and his service experience as an airplane mechanic; his service-connected disabilities are reasonably shown to be of such nature and severity as to preclude his participation in any regular substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the claims seeking increased ratings for cervical spine degenerative disc disease and hypertension; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The schedular criteria for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may  dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing.  C.F.R. § 20.204.

The Veteran filed a VA Form 9 (Substantive Appeal) in July 2013 perfecting this appeal on issues including (among others) entitlement to increased ratings for cervical spine degenerative disc disease and for hypertension.  Thereafter, he withdrew his appeal in these matter.  In a written statement received by VA in March 2014, his representative stated: "the veteran wishes to withdraw the following issues from his appeal: DDD Cervical Spine and Hypertension.  Thank you."  There are no allegations of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in these matters.




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claim.  However, inasmuch as the TDIU benefit sought is being granted there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A TDIU rating may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or maintain a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but age and impairment caused by nonservice-connected disabilities are not factors for consideration.  38 C.F.R. §§ 3.341, 4.16, 4.19.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's claim for TDIU was filed in January 2012, during the pendency of his appeal seeking assignment of higher initial ratings that cover a period beginning in September 2006.  

The Veteran's service connected disabilities include (1) diverticulitis, rated 0 percent prior to December 29, 2006, 30 percent from December 29, 2006 to January 17, 2012, and 50 percent from that date; (2) right shoulder arthritis, rated 40 percent; (3) fibromyalgia, rated 20 percent; (4) cervical spine degenerative disc disease, rated 20 percent; (5) hemorrhoidectomy, rated 20 percent; (6) lumbar spine degenerative disc disease, rated 10 percent; (7) hypertension, rated 10 percent; (8) sinusitis with headaches, rated 0 percent prior to December 29, 2006 and 10 percent from that date; (9) tinnitus, rated 10 percent; (10) papulosquamous disorder, rated 0 percent; and (11) bilateral hearing loss, rated 0 percent.  The combined rating for all service-connected disabilities is 80 percent prior to January 17, 2012, and 90 percent from that date.  As he has had at least an 80 percent combined rating with at least one disability rated 40 percent or greater throughout, he meets the schedular rating percentage requirements for TDIU in 38 C.F.R. § 4.16(a).  The question remaining (and dispositive) is whether the service connected disabilities have rendered him incapable of participating in a regular substantially gainful occupation consistent with his education and work experience.

The Veteran testified during his March 2016 Board hearing: "I quit high school after I completed tenth grade and then I got my GED afterwards.  I started trying to go to college, but ... had to drop out."  The Veteran reported that he was an aircraft mechanic for 26 years in the Air Force, and otherwise had no experience or training for work other than farming.  Although an April 2012 VA examination report describes the Veteran as a self-employed full time farmer, the same April 2012 VA examination report notes that the Veteran's physical limitations had led to him "hir[ing] somebody to do the work requiring more strenuous physical labor in farming."  The Veteran's March 2016 Board hearing testimony further clarified that his participation in the labor at the farm is actually very limited and does not involve tasks reflective of a capacity for gainful employment.

The Board briefly notes that VA examination reports have presented medical opinions indicating that certain individual and partial combinations of the Veteran's service-connected disabilities have not rendered him unemployable.  However, the Board finds that the sum of the Veteran's service-connected disabilities, all in combination, present a broad and varied disability picture that does not appear consistent with effective occupational functioning in farm work, mechanical work, or other occupational tasks of comparable physical nature.  There is a distinction between owning a farm and working a farm; the Board finds the Veteran no longer capable of the latter.  The Board has considered whether the Veteran may be able to perform sedentary occupational tasks, but finds no indication that he has the education or work experience to qualify him for any sedentary occupations.  His education is limited to a high school GED and some college attendance without completion of a degree, apparently completed approximately 40 years ago (the Board observes that the Veteran's claims-file documents some school attendance in the 1970s), which cannot reasonably be found to have trained him for an office position.  There is likewise nothing in the record to indicate that he has other skills (computer competency/conversational) adaptable to jobs in information technology, telephone sales/consultation, or other such forms of employment.

In summary, the evidence in the record reflects that due to his service connected disabilities the Veteran is precluded from participating in any regular substantially gainful employment consistent with his education and occupational experience.  Resolving any remaining reasonable doubt in the Veteran's favor (see 38 C.F.R. §§ 3.102, 4.3), the Board finds that a TDIU rating is warranted.


ORDER

The appeal seeking increased ratings for cervical spine degenerative disc disease and for hypertension is dismissed.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


REMAND

The Veteran's testimony during his March 2016 Board hearing specifically indicated that he believes that his service-connected fibromyalgia and back disabilities have increased in severity in the time since his most recent VA examinations.  It appears that he was afforded pertinent VA examinations for compensation evaluation purposes in 2010 (an August 2010 VA examination report appears to feature findings from a June 2010 VA examination) and a "General Medical" VA examination report in April 2012 contains a section concerning the Veteran's back/spine disability.  The Veteran's March 2016 testimony during the Board hearing specifically indicated that he experiences worsened fibromyalgia symptoms since his last VA examination, and that he has experienced worsened back/spine disability symptoms "in the last 2 years."

While a new  examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record copies of all VA records (those not already associated with the claims file) pertaining to treatment and evaluation the Veteran has received for his service connected disabilities since the last such update of the evidentiary record with VA medical reports.

2.  After the record is determined to be complete, the AOJ should arrange for the Veteran to be examined by an orthopedic spine surgeon to determine the current severity of his lumbar spine degenerative disc disease (and all related neurological impairment).  The entire record must be reviewed, and any tests or studies deemed necessary must be completed.  The findings must include complete range of motion studies (to include any limitations due to pain on use, during periods of exacerbation, etc.) and any testing deemed necessary to ascertain the severity of related neurological manifestations.  The examiner should specifically note whether the low back is ankylosed (and if so, the position of ankylosis); and whether there are any associated objective neurologic abnormalities (e.g., radiculopathy, bowel or bladder functional impairment).  The examiner should also note whether the Veteran has had incapacitating episodes (bedrest prescribed by a physician) of lumbar disc disease and if so, their frequency and duration.

The examiner should also comment on the functional impact the Veteran's low back disability and neurological manifestations would be expected to have on his ability to perform occupational tasks, specifically noting any types of occupational tasks that would be precluded by or inconsistent with such disability.  All opinions must include complete rationale.

3.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to assess the current severity of his fibromyalgia.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should ask the Veteran to provide a detailed description of the symptoms and associated functional impairment he alleges are related to his fibromyalgia (and the examiner should comment upon whether those reports are consistent with clinical findings).  Any indicated studies should be performed, and all findings reported in detail.  The examiner must be provided a copy of the rating criteria for fibromyalgia and should comment as to whether there is objective evidence that he has symptoms/functional impairment associated with his fibromyalgia that are not contemplated by the schedular criteria.  The examiner is asked to specifically indicate whether the Veteran's fibromyalgia is refractory to medical treatment (does not improve with medical treatment).

4.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


